Citation Nr: 1755538	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral heel disability, to include bilateral heel spurs, plantar fasciitis, and Achilles tendonitis.

2.  Entitlement to service connection for a left shoulder disability, to include left trapezius strain and myofascial pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In light of the evidence presented, the Board has recharacterized the Veteran's claims for service connection for bilateral heel spurs and a left shoulder disability as follows: (1) service connection for a bilateral heel disability, to include bilateral heel spurs, plantar fasciitis, and Achilles tendonitis; and (2) service connection for a left shoulder disability, to include left trapezius strain and myofascial pain syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (noting that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

These matters were previously before the Board in June 2015, at which time the Board granted the Veteran's claim for service connection for tinnitus and remanded the claims for service connection for a bilateral heel disability and left shoulder disability for additional development.  Review of the record reveals that there has been substantial compliance with the directives of the June 2015 remand, but the Board finds that additional development is needed with regard to the Veteran's left shoulder disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The issue of the Veteran's entitlement to service connection for a left shoulder disability, to include left trapezius strain and myofascial pain syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's Achilles tendonitis had its onset during his period of active service, but his plantar fasciitis and heel spurs did not manifest during his period of service and are not otherwise etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for Achilles tendonitis have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (2017).

Here, the Board concludes that service connection for bilateral Achilles tendonitis, which is also called tendinitis, is warranted.  See Dorland's Illustrated Medical Dictionary 1881 (32nd ed. 2012) (noting that "tendinitis" is also called "tendonitis").

In his November 2012 Notice of Disagreement, the Veteran reported that he has experienced heel pain since service and specifically remembers moving his feet back and forth to "loosen" them up while lying in bed every morning.  He also reported that he was treated with Ibuprofen every time he reported the issue and asserts that his condition should not be attributed to new boots that were issued in service, as his pain did not go away after his boots were broken in.

A service treatment record (STR) dated in October 1994 documents bilateral heel pain for one month and indicates that the pain probably developed secondary to new boots.  It was noted that the Veteran's Achilles were intact, he demonstrated full range of motion, and he had normal strength and sensation at that time.  In March 1995, a clinician documented recurrent bilateral heel pain, usually with working out, and noted that the Veteran either ran or played basketball once or twice daily.  An impression of Achilles tendinitis was documented and a contemporaneous radiologic report showed calcaneal bones and soft tissues that appeared normal, bilaterally.  A July 1997 separation examination report indicates that the Veteran's feet and lower extremities were normal upon his separation from service, but a contemporaneous report of medical history documents the Veteran's endorsement of "foot trouble."  At that time, he reported having pain in both heels with running, but the examining physician found no chronic disability (NCD).

Diagnoses noted during the period on appeal (or since June 2012) include Achilles tendonitis, bilateral plantar fasciitis, and bone spurs.  In January 2004, a private physician documented a complaint of heel "[p]ain [that] has been getting worse over time" and an assessment of plantar fasciitis.  

In September 2012, a VA examiner opined that the Veteran's bilateral heel spurs were less likely than not incurred in or caused by the claimed in-service injury, event, or illness because of the size of the heel spurs, which were confirmed on X-ray in August 2012.  The referenced X-ray report indicates that the Veteran had tiny bone spurs on the plantar surface of the calcaneus.  Additionally, in August 2013, a VA physician drafted a letter in which she opined that although the Veteran had heel pain, his X-rays did not show heel spur formation in service.  The physician reported that spurs often coexist with plantar fasciitis and may represent a secondary response to an inflammation reaction that is seen with plantar fasciitis.  She also explained that spurs tend to be a later finding and do not always appear on X-rays done early in the disease process.  Additionally, you can have either plantar fasciitis or heel spurs without developing the other condition.

In March 2016, the examiner who provided the September 2012 opinion reported that the Veteran is currently obese, has been obese for some years, and obesity is a significant risk factor for the development of heel spurs.  Additionally, it is likely that his heel spurs resulted from plantar fasciitis, but there is not enough data of record to indicate that the Veteran was diagnosed with chronic plantar fasciitis on active duty or that chronic plantar fasciitis is a result of an in-service disease, injury, or event.  He was found to have recurrent bilateral heel pain associated with bilateral Achilles tendinitis while on active duty, but there was no indication of plantar fasciitis in service and a March 1995 X-ray did not show heel spurs.

The Board finds that the March 2016 VA opinion is adequate with regard to the matter of the etiology of the Veteran's plantar fasciitis and bone spurs because the reviewing clinician considered the relevant history of the conditions, provided a sufficiently detailed description of the conditions, and provided analysis to support his opinions concerning the etiology of the conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In light of the foregoing, the Board finds that the competent evidence is against granting service connection for bilateral plantar fasciitis or bone spurs.  The Board acknowledges the Veteran's argument that there is a causal relationship between these conditions and his service, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of the conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).

However, in light of the Veteran's indication that he desires to obtain service connection for a disability manifested by heel pain, the Board finds that service connection is warranted for Achilles tendonitis, as the evidence shows that this condition had its onset during the Veteran's period of active service.  See Clemons, 23 Vet. App. at 4-5 (noting that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim).  The claim is granted as to this issue.


ORDER

Service connection for bilateral Achilles tendonitis is granted.


REMAND

The Veteran has reported that his shoulder pain had its onset during his period of active service.  More specifically, it started as mild shoulder pain that did not go away completely, and shortly after his discharge, his pain continued to worsen because his job required heavy lifting.  See November 2012 Notice of Disagreement.  He asserts that he still has problems with his left shoulder, and thus, his in-service shoulder pain was not acute and transitory.  During his June 2014 Board hearing, the Veteran testified that, during service, he experienced "a burning sensation in [his] back shoulder blade on [his] left side that was almost like it was on fire and it would go all the way up into [his] neck" following an in-service injury, notwithstanding a finding that he had normal range of motion in his shoulder at that time.  June 2014 Board Hearing Transcript, p. 11.

A March 1997 STR documents a complaint of left shoulder pain and an assessment of trapezius muscle strain.  Upon separation, he endorsed having a painful or "trick" shoulder or elbow and reported that he had left shoulder pain when lifting heavy things.  A clinician indicated that this condition was not a chronic disability and the Veteran's upper extremities were clinically normal.  See July 1997 Report of Medical Examination and Report of Medical History.

In April 1999, the Veteran was referred to a private rehabilitation center for evaluation and management of upper back pain after he lifted heavy glass at work and experienced left arm weakness.  The reporting physician noted that the Veteran did not have symptoms related to the neck or shoulders and documented an impression of myofascial pain syndrome.  Shortly thereafter, the Veteran reported that he had pain mainly in his left trapezius muscle area and the left side of his neck and that he had experienced this pain since his lifting injury four days prior.  Physical examination revealed that he was in satisfactory condition and nothing was observed upon inspection of his shoulders, but passive rotation of the left shoulder was somewhat tender on extreme outwards rotation.  An April 1999 X-ray report showed an "essentially normal" left shoulder.

In September 2012 and March 2016, a VA examiner provided negative opinions as to the etiology of the Veteran's left trapezius muscle strain.  In March 2016, the examiner also noted that the Veteran's early diagnosis of trapezius strain/myofascial pain syndrome is correct.  According to the examiner, myofascial pain is indicated because his shoulder examination was normal and he reported that "the pain starts in his back and goes up."

Although the VA has obtained medical opinions as to left trapezius muscle strain, there is no opinion of record that specifically addresses the likely date of onset and etiology of the Veteran's myofascial pain syndrome, which is manifested by left shoulder pain.  As noted previously, the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim and reported symptoms.  Thus, in light of the Veteran's claim for service connection for a left shoulder disability and STRs that document reports of pain with findings of a normal left shoulder, an opinion regarding myofascial pain syndrome should be obtained on remand.  38 U.S.C. § 5103A(d) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records pertaining to the Veteran's claim for a left shoulder disability.

2.  After the development above has been completed, obtain a medical opinion from the examiner who evaluated the Veteran in March 2016, if possible.

Based on a review of the claims folder, the reporting clinician should provide an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's myofascial pain syndrome is causally or etiologically related to his left shoulder symptomatology in military service as opposed to its being more likely due to some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


